Citation Nr: 1644997	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  02-05 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen claim of entitlement to service connection for an acquired psychiatric disorder. 

2.  Whether new and material evidence has been received to reopen claim of entitlement to service connection for a low back disorder (claimed as lumbar strain).

3.  Entitlement to service connection for a right knee disorder (claimed as arthritis).

4.  Entitlement to service connection for a left knee disorder (claimed as arthritis).

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a right leg disorder.

7.  Entitlement to service connection for a left leg disorder.

8.  Entitlement to service connection for diabetes mellitus, type II (DM II), to include as the result of herbicide exposure.
REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marines from July 1968 to July 1972, including service in the Republic of Vietnam from April 1970 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In a July 2001 rating decision, the RO denied reopening  the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder based on a finding that no new and material evidence had been received.  In a February 2007 rating decision, the RO denied his claim for service connection for degenerative joint disease of the right and left knees.  In a December 2009 rating decision, the RO denied his claim for service connection for a neck disorder, a right leg disorder, a left leg disorder, DM II and a lumbosacral strain (submitted as a request to reopen a previously-denied claim of entitlement to service connection for a lumbosacral strain based on the submission of new and material evidence ).  Despite the action of the RO in reopening the claim, the Board must make this preliminary determination before proceeding further, as this initial determination affects the Board's jurisdiction to adjudicate such claims on their underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.	

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder was previously considered by the Board in November 2003, and was remanded to the RO/Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  In September 2007, the Board denied reopening the claim based on a finding that new and material evidence had not been received; the Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2009 Memorandum Decision, the Court vacated and remanded the claim to the Board for further development.  In August 2010, the Board again remanded the claim to the AOJ for further evidentiary development.   As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
The issues of entitlement to service connection for a right knee disorder and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a February 1996 decision, the Board determined that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was not well-grounded.  

2.  The evidence received since the February 1996 Board decision is either cumulative or redundant, and when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim.  

3.  In an unappealed September 1972 rating decision, the RO denied service connection for a back disorder based on a finding that there was no probative evidence that the Veteran had a diagnosed low back disorder.

4.  Evidence received since the September 1972 rating decision is neither cumulative, nor redundant, and when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.

5.  The probative and competent evidence of record demonstrates that a low back disorder was neither incurred in, nor aggravated by active military service, and arthritis of the lumbar spine did not manifest to a compensable degree within one (1) year of separation from service.

6.  A neck disorder was neither incurred in, nor aggravated by active military service, and arthritis of the neck did not manifest to a compensable degree within one year of separation from service.

7.  A right leg disorder was neither incurred in, nor aggravated by active military service, and arthritis of the right leg did not manifest to a compensable degree within one year of separation from service.

8.  A left leg disorder was neither incurred in, nor aggravated by active military service, and arthritis of the left leg did not manifest to a compensable degree within one year of separation from service.

9.  DM II was neither incurred in, nor aggravated by active military service, to include as a result of herbicide exposure, and did not manifest within one year of separation from service.  


CONCLUSIONS OF LAW

1.  The February 1996 Board decision that denied entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence to reopen the claim of entitlement to service connection for an acquired psychiatric disorder has not been received; accordingly, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. 
§ 3.156(a) (2015).

3.  The September 1972 rating decision that denied service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disorder has been received; accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2015).

5.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

6.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

7.  The criteria for service connection for a right leg disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

8.  The criteria for service connection for a left leg disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

9.  The criteria for service connection for DM II, to include as a result of herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Service connection may also be granted on a presumptive basis for certain chronic disabilities, such as psychosis, diabetes mellitus or arthritis, when manifested to a compensable degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A. Whether new and material evidence has been received to reopen claim of entitlement to service connection for an acquired psychiatric disorder.

A finally decided claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 
3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the duty to assist of the VA Secretary, or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the AOJ's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the previously denied claim.

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was dismissed in a February 1996 Board decision based on a finding that the claim was not well grounded.  

Some claims finally denied as being "not well grounded" may be readjudicated de novo (i.e., reviewed anew with no requirement for new and material evidence) pursuant to the Veteran's Claims Assistance Act of 2000 (VCAA).  However, the VCAA only provides for such readjudication for claims that became final and binding between July 14, 1999 and the November 9, 2000, the date of enactment of the VCAA.  The request for readjudication must have been requested or initiated within two (2) years of the date of enactment of the VCAA; no action to initiate readjudication of such a claim should be taken after November 9, 2002.  See Pub. L. No. 106-475, Section 7(b)(1), 114 Stat. 2096.  See also VA Office of General Counsel opinion VAOPGCPREC 03-2001 (January 22, 2001).  Here, although the Veteran submitted a request to reopen his claim in June 2001, because the claim became final in February 1997 (one year after the February 1996 Board decision), and not within the prescribed period, that decision is final and may only be reopened upon the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104 (b); 38 C.F.R. § 3.156 (a).  
 
Evidence received since the February 1996 Board decision includes written statements from the Veteran in support of his claimed disorder and updated VA treatment records.  

Although the Veteran's written statements are new, because they are largely restatements of his previous assertions made at the time of the February 1996 Board decision, they are not material.  Many of the VA treatment reports are new (some are duplicates of reports previously received by VA) in that they were not of record at the time of the previous denial.  These records show that he continued to receive mental health treatment for a diagnosis of schizo-affective disorder.  However, to the extent that the record indicates continuing medical treatment of the claimed acquired psychiatric disorder, the evidence is not material because it fails to demonstrate a causal relationship between his current schizo-affective disorder and active military service.  See generally Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  Nor would the evidence trigger any duty on the part of VA to obtain a medical opinion or examination.  

Accordingly, the Board finds that that, although the evidence received since the February 1996 Board decision is new, it does not constitute new and material evidence sufficient to reopen his claim of entitlement to service connection for an acquired psychiatric disorder.

B.  Whether new and material evidence has been received to reopen claim of entitlement to service connection for a low back disorder (claimed as lumbar strain).

The Veteran avers that he injured his low back in 1970 during service in Vietnam, was treated at a Da Nang aid station and has had a chronic back disorder ever since.  See statement, January 2009.  

The Veteran's original claim of entitlement to service connection was denied in a September 1972 rating decision based on a finding that he was not shown to have a back disorder at the time of his June 1972 service separation examination.  The record does not contain a copy of a notice letter sent to the Veteran in connection with that decision.  In this regard, the Board notes that a "presumption of regularity" attaches to the official acts of public officers.  See, e.g., Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), aff'd sub nom. Marciniak v. West, 168 F.3d 1322 (Fed. Cir. 1998).  That is to say, there is a presumption, rebuttable only by "clear evidence to the contrary," that public officers have properly discharged their official duties.  Ashely v. Derwinski, 2 Vet. App. 307, 308-309  (1992).  In Kuo v. Derwinski, 2 Vet. App. 662, 665 (1992), the United States Court of Veterans Appeals (Court) held, citing Ashley, that "[i]n the absence of clear evidence to the contrary, . . . it must be presumed that the Secretary properly discharged his official duties and mailed the letter to appellant [and/or] in care of his representative in the normal course of business."  Although a copy of the actual notification letter is not of record, pursuant to the presumption of regularity regarding the official acts of public officers, it must be concluded that the Veteran was appropriately notified of the 1972 rating decision and of his appellate rights.  Dolan v. Brown, 9 Vet. App. 358, 362 (1996).  Moreover, the Veteran has not claimed that he did not receive notice of the 1972 rating decision.  As such, because the Veteran did not initiate an appeal within one year, and no new evidence was received during that time frame, the September decision is final and may only be reopened upon the receipt of new and material evidence.

Evidence received since the September 1972 rating decision includes the Veteran's statements in support of his claimed disorder and updated VA treatment records.
Although the Veteran's written statements are new, because they are largely restatements of his previous assertions made at the time of the September 1972 rating decision, they are not material.  

The Board concludes, however, that his VA treatment records constitute new and material evidence that satisfies the low threshold requirement to reopen the previously disallowed claim because they demonstrate that the Veteran has a current and long-standing low back disorder.  Accordingly, because they relate to unestablished facts that are necessary to substantiate his service connection claim, the claim is reopened.

The Veteran's service treatment records are void of evidence of complaints of, treatment for, or a diagnosis of a back disorder.  Although he reported having recurrent back pain during his June 1972 separation examination, findings for the spine were within normal limits.  

Post-service treatment reports for the one-year period immediately following service are not available.  Accordingly, because there is no probative evidence that the Veteran was diagnosed with arthritis of the low back within one year of separating from service, service connection for a low back disorder on a presumptive basis is not for application.

Available post-service treatment records show that the Veteran did not report any low back problems until November 1989, when he was seen at the VA hospital emergency room with reports of mid-lower back pain for three days without radiation to the legs or buttocks.  Although he reported having had a back injury in July 1972, as noted above, there is no probative evidence in the service treatment records that any back injury occurred during the first two weeks of July 1972, while he was still in service.   In February 1992, he reported having sharp low back pain for about a week after bending over to wash his feet.  In October 1993, he was diagnosed with a lower back strain, possible degenerative disc disease and no evidence of radiculopathy.  Although the radiologist also noted minimal anterior wedging of the T11- L1 vertebral bodies, which he said appeared old rather than recent, the Veteran's service treatment records contain no probative evidence of his having a back injury or a back disorder during active duty.  Lumbar spine x-rays taken in July 1994 showed a diagnosis of mild degenerative changes and spondylolysis.  A February 2001 psychotherapy treatment note indicates a past medical history of lumbago related to active-duty back strain.  In this respect, however, the Court has held that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Subsequent treatment reports show the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  However, none of the clinicians who diagnosed these disorders related them to the Veteran's active duty service.  

Based on a review of the complete evidence of record, the Board concludes that the probative evidence of record fails to demonstrate a link between the Veteran's current lumbar degenerative disc disease and military service on both a direct and presumptive basis.  As previously discussed, in order to establish direct service connection, there must be competent medical evidence of a current disability or signs or symptoms of such, a disease or injury in service, and competent medical evidence linking the claimed in-service disease or injury to the current disability.  Here, the probative evidence fails to suggest any nexus between the Veteran's current lumbar disorder and service.    

Accordingly, the Board concludes that the probative and competent evidence is against his claim of entitlement to service connection for a low back disorder.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

C.  Entitlement to service connection for a neck disorder, a right leg disorder and a left leg disorder.

Service treatment records fail to show that the Veteran ever complained of, sought treatment for, or was diagnosed with a neck and leg disorder during service.  As discussed above, his June 1972 separation examination revealed normal findings for the spine.  Findings for other musculoskeletal areas and lower extremities were also negative.   He denied having arthritis, rheumatism or bursitis, as well as a bone, joint or other deformity.  

Because there is no evidence that the Veteran was diagnosed with arthritis of the neck or either leg within one year of separation of service, service connection on a presumptive basis for a neck disorder, a right leg disorder or a left leg disorder is not for application. 

Post-service VA treatment records dated in October 1993 show that, during his evaluation for low back pain, the Veteran also reported having leg pain and tiredness.  The neck was within normal limits, as were the hips, knees and ankles.  The treatment notes show that he walked into the office without any problems.  There was no evidence of radiculopathy.  The clinician opined that his bilateral lower leg pain and tiredness was probably due to his being extremely overweight (300 pounds) and inactivity.

In January 2002, one of the Veteran's VA clinicians recommended that the Veteran attend an exercise program for general physical conditioning, including neck pain and being overweight.  However, the claims folder is void of any diagnosis of a chronic neck/cervical spine disorder, or a disorder of the right or left legs.  Moreover, although the most recent treatment reports show that he uses a wheelchair, the treatment notes indicate that this is primarily as a result of his being overweight and having leg and low back pain.

The competent and probative evidence is against the claims for service connection for a neck disorder, a right leg disorder and a left leg disorder, on both a direct and presumptive basis, as there is no probative or competent evidence that the Veteran was diagnosed with any such disorders during service, within one year of separation from service, or at any time during the appeal period.  As discussed above, the Court has held that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, supra.  Without a diagnosis of a neck disorder, a right leg disorder or a left leg disorder, service connection is not warranted.

D.  Entitlement to service connection for DM II, to include as the result of herbicide exposure.

The Veteran contends that he has DM II resulting from herbicide exposure during service in Vietnam.  

As an initial matter, his service treatment records are void of any evidence of complaints suggestive, or a diagnosis of DM II.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

Among these diseases is DM II.  38 C.F.R. § 3.309(e).  The disease shall have become manifest to a degree of 10 percent or more at any time after service.  

The Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

The Veteran's service treatment records confirm that he served within the Republic of Vietnam between April 1970 and September 1970.  He is therefore presumed to have been exposed to herbicides, such as Agent Orange.

In November 2009, the Veteran was afforded a VA diabetes mellitus examination.  Laboratory tests showed that his hemoglobin A1c test for diabetes was within normal limits; she opined that he did not have a diagnosis of either DM I or DM II.  

Based on a review of the complete evidence of record, the Board concludes that service connection for DM II is not warranted.  As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, supra.  

Accordingly, the Board concludes that the probative and competent evidence is against the Veteran's claim of entitlement to service connection for DM II, to include as a result of herbicide exposure.  As a result, the "benefit-of-the-doubt" rule does not apply, and service connection is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in September 2001, April 2005 and June 2009.  See 38 U.S.C.A.  §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The claims file contains the Veteran's available service personnel and treatment records, as well as available post-service private and VA treatment records.  Although the RO attempted to obtain service treatment records from his active duty service in Iwakuni, Japan, where he claimed to have been treated for an acquired psychiatric disorder, his August 1972 post-service VA treatment records, those records were subsequently determined to be unavailable.  The claims file also contains the Veteran's statements in support of his claims.  He did not reference any outstanding, available records that he wanted VA to obtain or that he said were relevant to the claim that have not already been obtained and associated with the record.


ORDER

New and material evidence not having been received, the claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a neck disorder is denied.

Entitlement to service connection for a right leg disorder is denied.

Entitlement to service connection for a left leg disorder is denied.




REMAND

Entitlement to service connection for a right knee disorder and a left knee disorder.

The Veteran says he had "painful episode" of knee problems in 1971 during training on Parris Island.  He was scheduled for a VA compensation and pension examination in March 2014.  Although he appeared at the correct location, he showed up an hour late and was unable to explain to the examiner why he was there.  He said that he had a poor memory and thought he was there to have his wheelchair repaired.  He was unable to provide any information about any service-related lower extremity injuries or conditions.  The examiner also noted that he arrived in a very unkempt condition, such that she was unable to examine him.

As the treatment records show that he has a diagnosis of schizo-affective disorder, which could explain his not being able to remember any details concerning his claims, the Board finds that he should be afforded another opportunity for a VA examination.

The Board cautions the Veteran concerning his own responsibility to cooperate with VA in this matter.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992); 38 C.F.R. § 3.326(a) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a new authorization in order to obtain any outstanding treatment reports not currently of record from any clinician who has treated him for a right or left disorder during the course of the appeal.  Any records obtained should be associated with the electronic claims file.  All reasonable attempts to obtain such records should be made and documented.  The Veteran should also be notified that he may submit any additional evidence or argument in support of his claim.  Any negative reply must be documented in the electronic claims file.

2.  After all available treatment records have been associated with the record, schedule the Veteran for a VA examination with an appropriate, qualified clinician to obtain an opinion as to whether any current right or left knee disorder was caused or aggravated by active duty service.  The examiner is asked to address the following:

(a)  From a review of all of the evidence, to include the service treatment records, service personnel records and VAMC treatment records, did the Veteran have a right or left knee disorder during his active duty service between July 1968 and July 1972?

(b) Determine whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any current right or left knee disorder diagnosed during the appeal period (since November 2, 2004) is the result of active duty service.

3.  The issues on appeal should be readjudicated.  If any benefit on appeal is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


